213 F.3d 376 (7th Cir. 2000)
Local 75, International Brotherhood of Teamsters,  Chauffeurs, Warehousemen & Helpers,    Plaintiff-Appellee,v.Schreiber Foods, Inc.,     Defendant-Appellant.
No. 99-3480
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 16, 2000
Decided May 22, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98 C 1151--Myron L. Gordon, Judge.
Before Kanne, Diane P. Wood and Evans, Circuit  Judges.
Kanne, Circuit Judge.


1
The question in this case  is whether Schreiber Foods, Inc. ("Schreiber")  must arbitrate the grievance of its employees'  union, Local 75 of the International Brotherhood  of Teamsters ("Teamsters"), pursuant to the  arbitration clause of their collective bargaining  agreement. Although grievances arising under the  agreement are arbitrable, Schreiber insists this  grievance over scheduling is nonarbitrable  because the agreement gives Schreiber absolute discretion over "administration" of certain  programs and exempts questions of  "administration" from the arbitration clause.  However, we find that scheduling is not covered  by the administration clause or exempted from  arbitration because Schreiber's discretion over  scheduling is restricted by a different provision  of the agreement limiting scheduling to  "reasonable times and frequencies." We affirm  summary judgment in favor of the Teamsters.

I.  History

2
During the summer of 1992, Schreiber and the  Teamsters were in the midst of negotiations for  a new collective bargaining agreement to begin  the following year. Schreiber proposed a series  of "Pay for Performance" programs ("PP programs")  in which Schreiber employees could earn  compensation above their regular wage by  participating in a variety of work safety  activities. On September 28, 1992, while still  negotiating their collective bargaining  agreement, the parties codified their agreement  on PP programs in a "Memorandum of Agreement of  Pay for Performance" ("Memorandum"). Exhibit B-1  of the Memorandum described one PP program,  called the "Safe Work Program," which Schreiber  instituted on October 4, 1992.


3
The Memorandum also delineated basic guidelines  for the establishment and administration of PP  programs. Paragraph 5 of the Memorandum declares  the following:


4
The administration (for example, including but  not limited to, the content of any program,  training, questions asked on any exam, grading of  the exam, etc.) of the Pay for Performance  program is in the exclusive discretion of the  Company and it will not be subject to  arbitration.


5
However, Paragraph 2 of the Memorandum adds the  following stipulation:


6
The Company agrees to establish a training  schedule at reasonable times and frequencies to  afford employees who desire to participate in the  Company's pay for performance programs the  opportunity to successfully complete such program  before the anniversary date of the agreement as  set forth in the parties's collective bargaining  agreement. Should the Company fail to provide  this opportunity, the employee will be provided  the benefits of such program until the employee  has been provided such opportunity.


7
In addition, Paragraph 3 of the Memorandum states  that "[t]he Company will post training schedules  no less than four (4) months prior to any pay for  performance effective date to assure adequate  training time." The parties eventually reached  agreement on a new collective bargaining  agreement ("CBA") that incorporated the  Memorandum and ran to September 27, 1997. Later,  the parties would effectively extend the relevant  terms of the CBA to September 29, 2002.


8
On April 23, 1993, as part of the Safe Work  Program discussed in the Memorandum, Schreiber  instituted a pre-workday exercise program that  trained employees how to perform various  exercises designed to prevent carpal tunnel  syndrome. Schreiber permitted employees to  perform their exercises during the fifteen  minutes before their regular shifts and paid them  overtime for the extra quarter-hour of work. The  Memorandum does not refer specifically to a  carpal tunnel syndrome prevention program, but  Exhibit B-1 of the Memorandum briefly alludes to  carpal tunnel syndrome prevention, stating that  "in the event an employee is diagnosed with  Carpal Tunnel Syndrome, the employee will not  lose Safe Work pay, provided the employee fully  participates in Company sponsored Carpal Tunnel  prevention programs."


9
At the beginning of October 1997, Schreiber  unilaterally abrogated the pre-workday period for  carpal tunnel exercises and instructed employees  to perform their exercises during their regular  shifts instead. Employees participating in the  carpal tunnel syndrome prevention program were  therefore no longer able to collect overtime pay  for their exercises, and employee participation  in the program consequently plummeted from around  50 percent to 31 percent. On October 27, 1997,  the Teamsters filed a grievance protesting that  Schreiber violated the CBA by eliminating the  fifteen-minute overtime period.


10
The Teamsters anticipated arbitration of the  dispute because Article 10 of the CBA provides  that "[g]rievances which arise during the term of  this Agreement and are filed before the  expiration date of the Agreement and have been  timely processed through the Grievance Procedure  but which have not been settled may be appealed  to arbitration" and Article 9 of the CBA defines  "grievance" as "a dispute arising under a  provision of this Agreement." However, on March  5, 1998, Schreiber responded to the grievance by  citing Paragraph 5 of the Memorandum, which  states that "[t]he administration . . . of the  Pay for Performance Program is in the exclusive  discretion of the Company." Schreiber explained  that it "[did] not believe there is any binding  agreement or practice obligating the Company to  continue the '15 minutes of overtime.'" On August  25, 1998, after the Teamsters pressed for  arbitration of its complaint, Schreiber answered  that it "made the determination that this matter  is not arbitrable under our Collective Bargaining  Agreement. . . . This rescheduling of a program  is part of the administration of the Safe Work  Program under the Safe Work Memorandum of  Agreement. Paragraph 5 of that Memorandum  explicitly states that administration of the  Program is not subject to arbitration."


11
On October 29, 1998, the Teamsters brought suit  against Schreiber before the Wisconsin Employment  Relations Commission to compel arbitration of the  grievance pursuant to Article 10 of the CBA.  Schreiber removed the case under 28 U.S.C. sec.  1441(b) to federal district court on November 24,  1998. After cross-motions for summary judgment,  the district court granted summary judgment in  favor of the Teamsters on September 1, 1999.  Schreiber now appeals.

II.  Analysis

12
The duty to arbitrate is prescribed by  contract, and "a party cannot be required to  submit to arbitration any dispute which he has  not agreed so to submit." United Steelworkers v.  Warrior & Gulf Navigation Co., 363 U.S. 574, 582  (1960). The Teamsters' grievance is that  Schreiber violated the Memorandum by changing  scheduling for carpal tunnel exercises, and both  parties agree that the Memorandum is part of the  CBA. Thus, the Teamsters sued to compel  arbitration pursuant to Article 10 of the CBA,  which provides that disputes arising under the  CBA "may be appealed to arbitration" as a matter  of right. The district court granted summary  judgment in favor of the Teamsters, finding that  this dispute must be arbitrated under Article 10.


13
However, Schreiber contends that Paragraph 5 of  the Memorandum, which states that "[t]he  administration . . . of the Pay for Performance  Program is in the exclusive discretion of the  Company and it will not be subject to  arbitration," removes the Teamsters' grievance  from the ambit of Article 10 of the CBA.  Schreiber argues that "administration" in  Paragraph 5 covers all the "day-to-day details of  running" PP programs, including scheduling  changes like the one about which the Teamsters  filed its grievance. Paragraph 5 specifies that  disputes over such "administration" are "not  subject to arbitration," and Schreiber claims  that this scheduling change of the carpal tunnel  exercise period is nonarbitrable as a result. We  review summary judgment de novo. See Oil,  Chemical & Atomic Workers Int'l Union, Local 7-1  v. Amoco Oil Co., 883 F.2d 581, 583-84 (7th Cir.  1989).


14
The problem with Schreiber's contraposition is  that Paragraph 2 of the Memorandum limits the  scope of Paragraph 5. Paragraph 2 expressly  confines Schreiber's authority over scheduling PP  program training to "reasonable times and  frequencies to afford employees who desire to  participate in the Company's pay for performance  programs the opportunity to successfully complete  such program." When read in conjunction with  Paragraph 2, Paragraph 5 cannot be read to vest  Schreiber with absolute discretion in scheduling.  If Paragraph 5 meant that Schreiber could  unilaterally schedule PP program training  whenever it desired, Paragraph 2's express  restriction on scheduling to "reasonable times  and frequencies" would retain no meaning. See  Florida Polk County v. Prison Health Servs.,  Inc., 170 F.3d 1080, 1084 (11th Cir. 1999)  (reading a forum-selection clause to be mandatory  because interpreting it to be permissive would  render the clause meaningless under the  circumstances); United States v. Brye, 146 F.3d 1207, 1211 (10th Cir. 1998) (interpreting  ambiguous language in a plea agreement to avoid  rendering part of the agreement superfluous); In  re Chicago, Rock Island & Pac. R.R. Co., 860 F.2d 267, 271 (7th Cir. 1988) (refusing to interpret  an agreement as settling an issue the resolution  of which would be dispositive of another dispute  that the agreement expressly excluded from  settlement).


15
A more sensible interpretation, giving life to  both provisions, is that "administration"  includes the management of PP programs, over  which Schreiber has exclusive, nonarbitrable  discretion, but that training for PP programs  must be scheduled in accordance with Paragraph 2  and disputes over such scheduling are arbitrable.  Reading the language in Paragraph 5 as broadly as  Schreiber urges would render Paragraph 2  purposeless, and "a proposed contractual  interpretation that would read out of a contract  language obviously important to one of the  parties faces and ought to face a distinctly  uphill struggle for judicial acceptance." In re  Kazmierczak, 24 F.3d 1020, 1022 (7th Cir. 1994).  Instead, Paragraph 2 limits Schreiber's  discretion in scheduling and removes grievances  over scheduling of training from the arbitration  exemption in Paragraph 5 for "administration" of  PP programs.


16
Schreiber insists that Paragraph 2 does not  apply to this dispute because Paragraph 2 extends  only to "training schedule[s]." Schreiber  explains that some of the PP programs required  formal training during which employees needed to  attain certification or pass a qualification test  for extra compensation under the respective  program. Paragraph 2, according to Schreiber,  embraces these training drills but not the carpal  tunnel syndrome prevention exercises, which in  contrast to formal training, were ongoing  exercises without any completion dates. It is  difficult to determine whether the carpal tunnel  syndrome prevention exercises constituted  "training" as contemplated by Paragraph 2 because  "training" is not defined in the Memorandum or  CBA. The fact that "training" is referenced  expressly in Memorandum descriptions of several  PP programs, but not in the synopsis of the Safe  Work program, is unilluminating because the  carpal tunnel syndrome prevention program had not  yet been conceived when the parties drafted the  Memorandum and therefore is not mentioned as such  in the document. In the face of this contractual  ambiguity, we apply "a presumption of  arbitrability in the sense that '[a]n order to  arbitrate the particular grievance should not be  denied unless it may be said with positive  assurance that the arbitration clause is not  susceptible of an interpretation that covers the  asserted dispute.'" Local Union 1393 Int'l Bhd.  of Elec. Workers v. Utilities Dist. of W. Ind.  Rural Elec. Membership Coop., 167 F.3d 1181, 1183  (7th Cir. 1999) (quoting United Steelworkers, 363 U.S. at 582-83). "[O]nly the most forceful  evidence of a purpose to exclude the claim from  arbitration can prevail, particularly where, as  here, the exclusion clause is vague and the  arbitration clause quite broad." United  Steelworkers, 363 U.S. at 585.


17
We cannot say with "positive assurance" that  this grievance is not covered by the arbitration  clause in Article 10. It is reasonable to  conclude that the carpal tunnel prevention  exercises were PP program training because the  definition of "training" comfortably encompasses  daily exercise aimed at preventive goals such as  health maintenance and injury avoidance.  Schreiber expected its employees to perform these  exercises each day to ward off carpal tunnel  syndrome, and even though these exercises had no  completion or qualification goals, Schreiber  conditioned Safe Work Program bonuses on  consistent participation in the carpal tunnel  syndrome prevention program. Guided in part by  the presumption in favor of arbitrability, we  interpret "training" in Paragraph 2 to cover the  carpal tunnel exercise program.


18
Once we establish that Paragraph 2 limits  Paragraph 5 and applies to the carpal tunnel  exercise program, the rest of this case falls  neatly into place. The Teamsters' grievance  complains about an alleged violation of  Schreiber's promise to schedule PP program  training at "reasonable times and frequencies"  memorialized in Paragraph 2 of the Memorandum and  thereby incorporated into the CBA. Thus, this  dispute arises under the CBA within the meaning  of "grievance" in Article 9 and is subject to  arbitration under Article 10.


19
The Teamsters, however, possess no implicit  right to a carpal tunnel exercise program. An  official carpal tunnel syndrome prevention  program was not mentioned in either the  Memorandum or the rest of the CBA. Indeed, the  program did not begin until April 23, 1993,  months after the CBA was finalized and ratified.  Schreiber never was obligated to institute a  carpal tunnel syndrome prevention program, but  once it decided to do so, Schreiber was obligated  to establish a training schedule for the program  "at reasonable times and frequencies" because it  had agreed to that stipulation for all PP  programs. Whether Schreiber's decision to  terminate the pre-workday period and require  employees to perform their exercises during the  workday violates that stipulation is the question  for arbitration now to resolve.

III.  Conclusion

20
For the foregoing reasons, we Affirm the decision  of the district court granting the Teamsters'  motion for summary judgment.